Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-7 are objected to under 37 CFR 1.75(c) as being in improper form because they are multiple dependent claims.  See MPEP § 608.01(n). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 9,555,706 B1) hereinafter Mitchell in view of Wetterich et al. (US 2012/0153671 A1) hereinafter Wetterich.
Regarding Claims 1 and 10 Mitchell teaches (Fig. 1-4) a system including a work machine (Fig 1) comprising: a vehicular body (Fig 1) ; a running wheel (151) rotatably attached to the vehicular body (Fig 1); a work implement (140) operable with respect to the vehicular body (Fig 1); an operation apparatus (104) for operating the running wheel (151) and the work implement (140); and a controller (200, 240) that controls an operation by the work machine (Fig 1), wherein the controller (200, 240) determines that an ineffective operation in which the work implement (140) does not work is being performed during an excavation work based on an operation command value output from the operation apparatus (104) (the controller determines excavation is occurring at step 402 and determines if there is a slip (ineffective operation) at step 406 see Fig 4).
Mitchell is silent regarding the controller notifying an operator of occurrence of the ineffective operation (slip).
Wetterich teaches a work machine (Fig 1) having an implement (16) and a controller (32) that monitors machine operation (Fig 1). The controller includes gear shift sensor (34), rotation speed sensor (36) and surface speed sensor (38) to determine slip (par.0021) Wetterich further teaches the controller (32) includes slip indicators (28) to produce a repeating pattern indicative of the sensed traction slip that machine (12) and in particular wheels (14), may be experiencing to notify the machine operator (Par.0017). Such notification systems allow operational awareness and thereby allow the operator to take precautionary measures to avoid wheel slip and reduce wasted power.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Mitchell to include the teachings of Wetterich by including the slip sensors with slip indictors along with the controller to notify the operator the occurrence of infectivity operation (slip). Doing so allows the operator to take precautionary measures to avoid wheel slip and reduce wasted power. 
Regarding Claim 2 Mitchell teaches (Fig. 1-4) at least one sensor that detects a state of the work machine, wherein the controller (200, 240) determines whether the work machine (Fig 1)is performing the excavation work based on a signal from the sensor (Col. 10, lns.1-28).
Regarding Claim 3 Mitchell as modified above teaches (Fig. 1-4) wherein when the controller (200, 240) determines that slip-during-excavation which refers to slip of the running wheel (151) (see Step 406 Fig 4 of Mitchell) with respect to ground is occurring during the excavation work (Fig 4). Mitchell as modified above teaches the controller (200, 240) notifying the operator of occurrence of the slip-during-excavation.
Regarding Claim 5 Wetterich teaches (Fig.3) wherein the controller (32) calculates a rotation speed of the running wheel based on a signal from a sensor (36) (Fig 3, par.0014).
Regarding Claim 8 Mitchell teaches (Fig. 1-4) wherein the work implement (140) includes a boom (Fig 1), the operation apparatus (104) includes a boom operation apparatus (104)for operating the boom, and the operation command value includes a detection signal for operating the boom that is output from the boom operation apparatus (104)to the controller (200, 240) (Col.8, lns.15-35).
Regarding Claim 9 Mitchell as modified above Wetterich teaches (Fig. 1-4) wherein the operation command value includes a detection signal from sensors (34) that monitor that indicates travel forward of the running wheel (par.0015, par.0023 of Wetterich).
Allowable Subject Matter
4, 6 and 7 are objected to but would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. 
Conclusion
	Prior art made of record not relied up on are pertinent to applicant’s disclosure. Saito (US 2010/0174454 A1) and Takasugi et al. (US 5, 265,705) both teach a hydraulic circuit with slip control mechanism. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/Primary Examiner, Art Unit 3745